12-2225
         Jiang v. Holder
                                                                                       BIA
                                                                               A073 611 310
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                RALPH K. WINTER,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _____________________________________
13
14       ZHEN GUANG JIANG,
15                Petitioner,
16
17                         v.                                   12-2225
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Theodore N. Cox, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Greg D. Mack,
28                                     Senior Litigation Counsel; Colin J.
29                                     Tucker, Trial Attorney, Office of
 1                          Immigration Litigation, Civil
 2                          Division, United States Department
 3                          of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9       Zhen Guang Jiang, a native and citizen of the People’s

10   Republic of China, seeks review of a May 21, 2012,

11   decision of the BIA denying his motion to reopen.    In re

12   Zhen Guang Jiang, No. A073 611 310 (B.I.A. May 21, 2012).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.   We review the BIA’s

15   denial of a motion to reopen for abuse of discretion.    See

16   Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

17   We find no abuse of discretion in this case.

18       There is no dispute that Jiang’s 2011 motion to reopen,

19   his third such motion, was both untimely and number-barred.

20   See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).    To the

21   extent Jiang contends that the time and numerical

22   limitations do not apply because his motion was “based on

23   changed circumstances arising in” China, 8 U.S.C.

24


                                  2
 1   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), his

 2   arguments are unpersuasive.

 3       Initially, the basis of Jiang’s motion to reopen – his

 4   renewed claim for asylum based on his conversion to

 5   Christianity in the United States – is a change in personal

 6   circumstances arising in the United States, not a change of

 7   conditions arising in China.   See 8 C.F.R § 1003.2(c); see

 8   also Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008);

 9   Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

10   Moreover, as Jiang points to no background evidence

11   describing conditions in China in 1997, substantial evidence

12   supports the BIA’s conclusion that he failed to demonstrate

13   changed conditions since the time of his last hearing.   See

14   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008)

15   (reviewing BIA’s factual findings regarding changed country

16   conditions under the substantial evidence standard); Matter

17   of S-Y-G-, 24 I&N Dec. 247, 253 (BIA 2007).

18       As the BIA’s finding that Jiang’s motion was both

19   untimely and number-barred is dispositive of his petition

20   for review, we decline to consider the BIA’s alternate

21   finding that he failed to establish his prima facie

22   eligibility for relief.   See INS v. Bagamasbad, 429 U.S. 24,

23   25 (1976).

                                    3
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.    Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    4